Dismissed; Opinion Filed August 28, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00823-CV

                        KAWANIA LYNN, Appellant
                                 V.
            NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-03042

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Carlyle
       By notice of appeal filed July 11, 2019, Kawania Lynn challenges the trial court’s January

11, 2019 final judgment. The notice states the appeal is restricted, see TEX. R. APP. P. 30, but it

fails to comply with the requirements for a restricted appeal under Texas Rule of Appellate

Procedure 25.1(d)(7). On July 19, 2019, and again on August 12, 2019, we directed Lynn to file

an amended notice of appeal that complies with rule 25.1(d)(7). See TEX. R. APP. P. 25.1(d)(7); see

also id. 44.3 (appellate court must not dismiss appeal for formal defects or irregularities without

allowing reasonable time to correct or amend); Grand Prairie Indep. Sch. Dist. v. S. Parts Imports,

Inc., 813 S.W.2d 499, 500 (Tex. 1991) (per curiam) (appellate court may not dismiss appeal when

appellant files wrong instrument without giving appellant opportunity to amend or file correct

instrument). Our August 12th letter cautioned Lynn that failure to comply by August 22, 2019
could result in dismissal of the appeal. See TEX. R. APP. P. 42.3(c). To date, an amended notice of

appeal has not been filed. Accordingly, we dismiss the appeal. See id. 42.3(b), (c).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE


190823F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KAWANIA LYNN, Appellant                           On Appeal from the 14th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00823-CV         V.                     Trial Court Cause No. DC-18-03042.
                                                   Opinion delivered by Justice Carlyle,
 NATIONSTAR MORTGAGE LLC D/B/A                     Justices Myers and Molberg participating.
 MR. COOPER, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of August, 2019.




                                             –3–